Citation Nr: 9904162	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, secondary to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the veteran's claim for 
service connection for adenocarcinoma of the prostate was 
found to be not well grounded, and therefore denied.  

The Board notes that the veteran submitted, in essence, a 
substantive notice of disagreement (NOD) with the RO's action 
in December 1995.  However, the RO next promulgated a rating 
decision considering whether new and material evidence had 
been submitted concerning the veteran's adenocarcinoma of the 
prostate, and subsequently issued a statement of the case and 
supplemental statement of the case utilizing the new and 
material evidence standard for review.  As a statement of the 
case responsive to the veteran's NOD was not issued until 
June 1998, the veteran's substantive appeal (VA Form 9) of 
the same date perfects his appeal as to whether service 
connection for his adenocarcinoma of the prostate is 
warranted.  

REMAND

Prostate cancer is not a listed disorder under 38 C.F.R. 
§ 3.309; however, under 38 C.F.R. § 3.311, it may be 
considered a radiogenic disease.  Under the relevant sections 
of 38 C.F.R. § 3.311, when a radiogenic disease manifests 
subsequent to service and it is contended that the disease is 
a result of exposure to ionizing radiation in service, a dose 
assessment as the size and nature of the radiation must be 
made.  Thus, the Board finds that prior to further 
consideration of this matter, it is necessary that the RO 
attempt to obtain the veteran's personnel records from the 
service Department and obtain a dose assessment in accordance 
with the provisions of 38 C.F.R. § 3.311.  The veteran avers 
that the exposure to ionizing radiation occurred between 
September 23, 1945 and September 26, 1945 when he was a 
member of the "U.S.C.G. U.S.S. Aquarius A.K.A. - 16", and 
his duties included unloading a ship in Nagasaki, Japan.  
Under these circumstances, a dose assessment must be obtained 
from official sources


Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
National Personnel Records Center attempt 
to locate a copy of the veteran's service 
personnel records, including unit 
assignments.  

2.  The RO should make an attempt to 
verify, through all appropriate official 
channels, the veteran's inservice 
radiation exposure, if any.  

3.  The RO should determine whether 
further development is required for the 
claim for service connection for 
residuals of radiation exposure pursuant 
to 38 C.F.R. § 3.311, including referral 
to the Under Secretary for Benefits.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim, if 
the decision remains unfavorable, the 
appellant a representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond.  

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence and 
comply with the requirements of due process. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 4 -


